IN THE SUPREME COURT OF MISSISSIPPI

                        NO. 2018-CA-01586-SCT

EDDIE LEE HOWARD, JR.

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:               10/10/2018
TRIAL JUDGE:                    HON. LEE J. HOWARD
TRIAL COURT ATTORNEYS:          LOUWLYNN VANZETTA WILLIAMS
                                ROBERT M. RYAN
                                WILLIAM TUCKER CARRINGTON
                                WILLIAM McLEOD McINTOSH
                                VANESSA POTKIN
                                M. CHRIS FABRICANT
                                PETER J. NEUFELD
                                JASON L. DAVIS
                                BRAD ALAN SMITH
COURT FROM WHICH APPEALED:      LOWNDES COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:         WILLIAM TUCKER CARRINGTON
ATTORNEYS FOR APPELLEE:         OFFICE OF THE ATTORNEY GENERAL
                                BY: ASHLEY LAUREN SULSER
                                    LADONNA C. HOLLAND
                                    LYNN FITCH
                                    CANDICE LEIGH RUCKER
NATURE OF THE CASE:             CIVIL-POST-CONVICTION RELIEF
DISPOSITION:                    REVERSED, RENDERED, AND
                                REMANDED - 08/27/2020
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


     EN BANC.

     ISHEE, JUSTICE, FOR THE COURT:
¶1.    Eddie Howard was sentenced to death for the rape and murder of eighty-four-year-old

Georgia Kemp. Howard was tied to the crime by Dr. Michael West, who identified Howard

as the source of bite marks on Kemp’s body. At trial, Dr. West testified that he was a

member of the American Board of Forensic Odontology (ABFO) and that he had followed

its guidelines in rendering his opinion. But since Howard’s trial, the ABFO has revised those

guidelines to prohibit such testimony, and this reflects a new scientific understanding that an

individual perpetrator cannot be reliably identified through bite-mark comparison. This,

along with new DNA testing and the paucity of other evidence linking Howard to the murder,

requires the Court to conclude that Howard is entitled to a new trial. We reverse the trial

court’s denial of postconviction relief and vacate Howard’s conviction and sentence.

                                           FACTS

¶2.    On the evening of February 2, 1992, one of Kemp’s neighbors noticed smoke coming

from her home. Howard v. State, 853 So. 2d 781, 784 (Miss. 2003). Firefighters were called

to the scene and found a small, smoldering fire in Kemp’s living room. Id. They then found

Kemp’s body on her bedroom floor. Id. The firefighters confirmed that Kemp was deceased

and noticed that her legs were bloody and that she was partially exposed. Id. They further

noticed a bloody knife on the bed and a telephone with its line cut. Id.

¶3.    An autopsy was performed by Dr. Steven Hayne on February 3, 1992. The autopsy

concluded Kemp had been beaten, strangled, stabbed, and raped. Id. at 785. Specifically,

bruises and scrapes were found on Kemp’s face, head, and neck, and multiple bruises were

found on her left shin. Id. Injuries consistent with forced vaginal intercourse were noted to



                                              2
both sides of her vaginal vault, and there were also injuries consistent with manual

strangulation. Id. The cause of Kemp’s death was two stab wounds to the left side of her

chest that caused severe internal bleeding. Id.

¶4.    Although the autopsy report did not note any bite marks, Dr. Hayne requested an

additional study of Kemp’s body on February 6, 1992, because, according to Dr. Hayne,

“[t]here was some question that . . . there could be injuries inflicted by teeth.” As a result,

Kemp’s body was exhumed. Id. Howard agreed to have dental impressions taken, which

showed that Howard had a removable partial denture replacing his upper four front teeth.

Id. at 784-85.

¶5.    On February 7, 1992, Dr. Michael West, a forensic odontologist, examined Kemp’s

body and, using an ultraviolet light, determined there were otherwise invisible marks on

Kemp’s right breast, the right side of her neck, and her right arm. Id. Dr. West found these

marks to be human bite marks, and he used molds of Howard’s teeth to perform a “[w]ound

duplication test with ink” or direct comparison between the bite mark and Howard’s teeth.

Dr. West found that the marks on Kemp’s neck and arm were “consistent with” Howard’s

teeth. He further opined (at the time) that the bite mark on Kemp’s right breast was “indeed

and without doubt inflicted by . . . Howard.”

¶6.    Howard was arrested on February 8, 1992. Id. Howard had lived two blocks away

from Kemp. On February 13, 1992, Howard advised Detective David Turner that he

“need[ed] to see [Turner] as soon as possible . . . in relation to [his] case.” Id. When Turner




                                                3
met with Howard, Howard stated that “the case was solved.” Id. Howard then stated he

“had a temper and that’s why this happened.” Id.

¶7.    Howard was indicted on the charge of capital murder with the underlying felony of

rape. Id. Howard, who represented himself at trial, was convicted in 1994 and sentenced to

death. Id. In 1997, Howard’s conviction and sentence were reversed and remanded for a

new trial. Howard v. State, 701 So. 2d 274 (Miss. 1997).

¶8.    Howard’s second trial began on May 22, 2000. Howard, 853 So. 2d at 785. At trial,

Dr. West testified that the bite marks on Kemp’s neck and arm were “consistent with”

Howard’s teeth. Regarding the bite mark on Kemp’s right breast, Dr. West found that it was

an “identical” match to Howard’s dental impressions and testified to a reasonable degree of

medical certainty that Howard had inflicted that bite mark, although he also averred that he

had “no doubt” Howard had left the mark. Howard was convicted of capital murder and

sentenced to death. Id. at 786.

¶9.    On appeal, Howard raised thirteen assignments of error. Id. at 786-87. This Court

found no reversible error and affirmed Howard’s conviction and death sentence. Id. at 799.

The United States Supreme Court denied Howard’s petition for writ of certiorari. Howard

v. Mississippi, 540 U.S. 1197, 124 S. Ct. 1455, 158 L. Ed. 2d 113 (2004).

¶10.   In 2003, the Mississippi Office of Capital Post-Conviction Counsel was appointed to

represent Howard in his postconviction collateral-relief proceedings. Howard v. State, 945

So. 2d 326, 335 (Miss. 2006). Howard later filed his first petition for postconviction relief.

Id. The petition included “four issues in which Howard attack[ed] the bite mark evidence



                                              4
used against him at trial and Dr. West’s expert opinion.” Id. at 348. This Court found no

meritorious claims and denied the petition for postconviciton relief. Id. at 332, 371.

Specifically, the Court stated, “Howard asserts that his conviction and sentence are

constitutionally and procedurally flawed and should be vacated. We find the issues raised

by Howard are either procedurally barred and/or without merit.” Id. at 371.

¶11.   On December 2, 2010, this Court granted Howard’s request for postconviction DNA

testing. Howard v. State, 49 So. 3d 79, 80 (Miss. 2010). All other issues raised by Howard,

including his claims of newly discovered evidence, were dismissed without prejudice to be

refiled with the DNA test results. Id.

¶12.   In August 2015, this Court granted Howard leave to file his petition for postconviction

collateral relief in the trial court and ordered the trial court to conduct an evidentiary hearing

on the following issue:

       Whether the newly discovered evidence presented in Howard’s Motion to
       Vacate Conviction, including the results of his post-conviction DNA testing,
       is of such a nature that it “will probably produce a different result or induce a
       different verdict[] if a new trial is granted.” Crawford v. State, 867 So. 2d
       196, 204 (Miss. 2003) (citing Meeks v. State, 781 So. 2d 109, 112 (Miss.
       2001)).

Howard v. State, 171 So. 3d 495 (Miss. 2015). As a result, Howard filed a motion to vacate

conviction and a supplemental memorandum in support of postconviction relief in the trial

court. In his motion, Howard asserted that “[o]ver the past decade, the field of bite-mark

identification has devolved from a favored forensic science . . . to a craft of forensic

charlatanism. It has proved to be completely unreliable, inadmissible, and little more than




                                                5
speculation.” “In light of this newly discovered information,” Howard requested that the trial

court vacate his conviction.

¶13.   At the evidentiary hearing, Howard also offered new evidence regarding the forensic

and DNA testing on the physical evidence left at the scene of the crime. The nightgown

Kemp was wearing at the time of her death tested negative for semen. While human DNA

was detected on the inside of the nightgown, male DNA was not. As with the nightgown,

no semen or male DNA were detected on either of Kemp’s stockings. Kemp’s bedroom

slippers were tested for the presence of blood. No blood was detected on the left slipper. The

right slipper tested presumptively positive for blood, but no male DNA was detected. Both

the bottom and top bedsheets were tested for the presence of semen. No semen was detected

on the bottom sheet. The testing from the top sheet was either negative or inconclusive for

semen. No semen was detected in the sexual-assault kit. Human DNA was detected in

Kemp’s fingernail scrapings, but no male DNA was detected on either sample.

¶14.    Finally, a blood test was performed on the knife. Of the five areas tested, one was

positive for blood. That area was located near the tip of the blade. The knife blade and

handle were tested for touch DNA. Male DNA was detected on the knife blade, but Howard

was excluded as the source.

¶15.   After concluding the evidentiary hearing, the trial court entered an order denying

Howard’s petition for postconviction relief. Specifically, the trial court found that there had

been no DNA evidence at the original trial and that Howard had not “present[ed] any new

evidence regarding Dr. West or his bite-mark identification that would constitute ‘newly



                                              6
discovered evidence [that would] probably produce a different result or induce a different

verdict, if a new trial [wa]s granted . . . .’” (alterations in original) (quoting Crawford, 867

So. 2d at 204). Howard timely appealed.

                                 STANDARD OF REVIEW

¶16.   In Chamberlin v. State, this Court held that

       [t]his Court has recognized that post-conviction-relief actions have become
       part of the death-penalty appeal process. The standard of review for capital
       convictions and sentences is “one of ‘heightened scrutiny’ under which all
       bona fide doubts are resolved in favor of the accused.” “This Court recognizes
       that ‘what may be harmless error in a case with less at stake becomes
       reversible error when the penalty is death.’”

Chamberlin v. State, 55 So. 3d 1046, 1049-50 (Miss. 2010) (citations omitted).

¶17.   Also, our standard of review provides that “[w]hen reviewing a [trial] court’s decision

to deny a petition for post-conviction relief this Court will not disturb the trial court’s factual

findings unless they are found to be clearly erroneous.” Loden v. State, 971 So. 2d 548, 572

(Miss. 2007) (emphasis omitted) (internal quotation marks omitted) (quoting Brown v. State,

731 So. 2d 595, 598 (Miss. 1999)). “[T]his Court must examine the entire record and accept

‘that evidence which supports or reasonably tends to support the findings of fact made below,

together with all reasonable inferences which may be drawn therefrom and which favor the

lower court’s findings of fact . . . .’” Id. (internal quotation marks omitted) (quoting Mullins

v. Ratcliff, 515 So. 2d 1183, 1189 (Miss. 1987)). “That includes deference to the [trial] judge

as the ‘sole authority for determining credibility of the witnesses.’” Id. at 572-73 (quoting

Mullins, 515 So. 2d at 1189). “However, ‘where questions of law are raised the applicable




                                                7
standard of review is de novo.’” Doss v. State, 19 So. 3d 690, 694 (Miss. 2009) (quoting

Brown, 731 So. 2d at 598).

¶18.   “The burden of proof at an evidentiary hearing on a [postconviction-relief] case is on

the petitioner to show ‘by a preponderance of the evidence’ that he is entitled to relief.” Id.

(quoting Miss. Code Ann. § 99-39-23(7) (Rev. 2007)).

                                       DISCUSSION

¶19.   The issue before us is “[w]hether the newly discovered evidence presented in

Howard’s [m]otion . . . is of such a nature that it ‘will probably produce a different result or

induce a different verdict[] if a new trial is granted.’” Crawford v. State, 867 So. 2d 196,

204 (Miss. 2003) (quoting Meeks v. State, 781 So. 2d 109, 112 (Miss. 2001)); Howard v.

State, 171 So. 3d 495 (Miss. 2015). “This requires a showing that the evidence is material

and is not merely cumulative or impeaching.” Crawford, 867 So. 2d at 204 (citing Meeks,

781 So. 2d at 112). “Evidence is material only if there is a reasonable probability (i.e.,

‘probability sufficient enough to undermine confidence in the outcome’) that, had the

evidence been disclosed to the defense, the result of the proceeding would have been

different.” Crawford, 867 So. 2d at 203 (citing De La Beckwith v. State, 707 So. 2d 547,

572 (Miss. 1997) (quoting United States v. Bagley, 473 U.S. 667, 681, 105 S. Ct. 3375, 87

L. Ed. 2d 481 (1985))).

¶20.   As to the serological and DNA testing, the trial court accepted it as newly discovered

evidence but found that it did not warrant a new trial because it did not find DNA that

“pointed to a different perpetrator.” On this point, we disagree: a reasonable juror could



                                               8
surely conclude that the presence of another man’s DNA on the knife blade “point[s] to a

different perpetrator.” And while it is true that there was no DNA evidence linking Howard

to the crime at the time of his trial, the fact that no DNA links Howard to the crime after

DNA testing is surely new and material. We also observe that the trial court appeared to

consider the new DNA testing separately from Dr. West’s bite-mark testimony, but the issues

are, in fact, intertwined because the new testing did not find Howard’s DNA in places it

might have been left had Howard bitten the victim as Dr. West concluded.

¶21.   As to Dr. West’s bite-mark comparison testimony, the circuit court found that the

criticism of Dr. West is “very familiar territory” and that “[t]his very familiarity . . . means

that this is not new evidence.” The circuit court pointed out that Dr. West was aggressively

voir dired and cross-examined at trial and has been a controversial figure since before the

trial in 2000. Dr. West’s methodology was also attacked in his direct appeal, see Howard

v. State, 853 So. 2d 781, 799-809 (Miss. 2003) (McRae, J., dissenting), and in his first

postconviction-relief case, see Howard v. State, 945 So. 2d 326, 368-71 (Miss. 2006). The

circuit court concluded by quoting this Court’s admonition that newly discovered evidence

must be “material and . . . . not merely cumulative or impeaching.” Crawford v. State, 867

So. 2d 196, 204 (Miss. 2003) (citing Meeks, 781 So. 2d at 112).

¶22.    We cannot agree with this conclusion either. At Howard’s trial, Dr. West testified

that he was a diplomate (member) of the American Board of Forensic Odontology (ABFO).

Dr. West testified that the community of forensic odontologists was quite small and that the

ABFO was the only way one could become “board certified” as a forensic odontologist, as



                                               9
he was. Dr. West also testified and that he had followed the ABFO’s Guidelines as to the

acceptable conclusions he could present to a jury.

¶23.   Dr. West went on to testify that he had made a direct comparison between a bite mark

on the victim’s breast and a mold of Howard’s teeth and that this was a generally accepted

and ABFO-approved methodology. Dr. West explained that he could reach one of four

conclusions from a bite-mark comparison: he could exclude the suspect, he could not exclude

the suspect, he could identify the suspect as the source of the bite mark, or he could reach no

conclusion.

¶24.   Dr. West testified that the bite marks found on Kemp’s neck and arm were “consistent

with” Howard’s teeth, which meant it was “possible” that the bite marks were made by

Howard. But Dr. West testified to a reasonable degree of medical certainty that the bite mark

on Kemp’s breast was an “identical” match to Howard’s teeth. He went on to reaffirm his

initial conclusion that Howard “indeed and without doubt” inflicted the bite mark on Kemp’s

breast. In other words, Dr. West identified Howard as the biter or the single individual who

could have been responsible for the bite mark on Kemp’s breast. As we shall explain in due

course, this was the only evidence that strongly linked Howard to the crime.

¶25.   In 2000, Dr. West’s testimony was consistent with the ABFO guidelines, which

approved the following descriptions to relate a suspected biter to a bite mark: the biter, the

probable biter, not excluded as the biter, excluded as the biter, and inconclusive. In 2013,

however, the ABFO revised its guidelines to prohibit individualization testimony in “open

population” cases like this one, in which the number of potential suspects is unknown. And



                                              10
in 2016, the ABFO again revised its guidelines and eliminated individualization entirely.

The 2016 revisions only allowed the following conclusions: excluded as having made the bite

mark, not excluded as having made the bite mark, or inconclusive. At the hearing on

Howard’s postconviction- relief motion, Howard presented three experts who explained that

while the reliability was not unquestioned, experts in the field widely accepted Dr. West’s

conclusions as permissible at the time of trial in 2000. The 2013 and 2016 changes to the

ABFO Guidelines had resulted from a dramatic change in the scientific understanding and

acceptance of the reliability of individualizations in bite-mark analysis in the intervening

years. This was newly discovered evidence not available at the time of Howard’s trial in

2000. See Ex parte Chaney, 563 S.W.3d 239, 275 (Tex. Crim. App. 2018); State v. Fortin,

No. A-5929-17T2, 2020 WL 3406451, at *13 (N.J. Super. Ct. App. Div. June 22, 2020);

State v. Hill, 125 N.E.3d 158, 162 (Ohio Ct. App. 2018).

¶26.   According to Howard’s experts, these changes to the ABFO’s Guidelines were

prompted by a growing number of wrongful convictions (several of which involved

individualization testimony by Dr. West himself), a study published in 2009 by the National

Academy of Sciences Report reporting the lack of scientific basis for bite-mark evidence, and

research concluding that even board-certified forensic dentists could not reliably identify a

human bite mark on human skin, much less compare and accurately match an alleged bite

mark to the teeth of a single individual to the exclusion of all others. Therefore, the

conclusion that Dr. West proffered to the jury, his identification of Howard as “the biter”

(i.e., the only person on the planet who could have created the alleged bite marks) with



                                             11
“reasonable medical certainty” has not been permitted by the ABFO’s Guidelines since 2013

and would not be admissible in a new trial today. See M.R.E. 702(c). Were Dr. West, or any

other forensic dentist, to testify again, he would not be able to offer the individualization

testimony Dr. West gave at trial or offer any type of probabilistic opinion about a suspected

match; at most, he or she would be limited to opining that Howard “could not be excluded”

as the source of the bite marks.

¶27.   We note also that at the trial, Dr. West testified that it was not possible to compute a

margin of error for his methods. But in the intervening years, a growing body of scientific

research suggests that the error rate for forensic odontologists may be quite high. And Dr.

West could be cross-examined concerning his apparent errors in two notable death-penalty

cases, that of Levon Brooks and Kennedy Brewer, which were revealed after Howard’s trial

in 2000.

¶28.   At the postconviction-relief hearing, Dr. West maintained that he was confident about

his methodology and the reliability of his conclusions. He did not agree with the changes to

the ABFO’s guidelines regarding individualization conclusions; he “believe[d] a good bite

mark can be used to identify an individual.” But Dr. West admitted he was no longer an

active practitioner and had not been a member of the ABFO since 2006. And he conceded

that “you can’t do [identification through bite-mark comparison] in the courtroom anymore

due to the actions of the [ABFO] and the way the system works.” Dr. West averred that he

would not testify again, although he attributed this to frustration with the legal system rather

than unreliability of his methods. Dr. West denied or explained prior statements he had made



                                              12
under oath suggesting bite-mark analysis was not reliable, but he offered no serious dispute

to Howard’s experts’ testimony that the present ABFO Guidelines reflected a change in the

view of the scientific community at large. Nor did any other witness for the State.

¶29.   The State does argue that it was suggested the ABFO guidelines are “just guidelines”

and are nonbinding, but this is not an accurate summary of the evidence. It was noted that

deviation from the guidelines, without justification, would result in discipline or expulsion

of the ABFO diplomate. Dr. West himself testified he had been suspended from the

organization for violating its guidelines by overstating the confidence of his conclusions in

bite-mark matching. And there was no suggestion that individualization testimony would be

allowed by the ABFO based on mere disagreement with the guidelines. We also reiterate that

at Howard’s trial, Dr. West repeatedly emphasized his membership in the ABFO, averred that

there was no comparable certifying organization for forensic dentists, and testified that he

followed the ABFO Guidelines.

¶30.   Finally, we observe that Dr. West testified at Howard’s trial that he was “stunned” that

a colleague (Dr. Richard Souviron) had suggested bite-mark comparison was generally only

reliable to exclude suspects—this is essentially all the current ABFO Guidelines permit. Dr.

West added that “twenty years ago [Dr. Souviron] was the top of the profession . . . now he’s

not.” If Dr. West was correct, things appear to have come full circle in the intervening

twenty years. The present scientific understanding of the invalidity of identification through

bite-mark comparison is a new, material fact that constitutes newly discovered evidence

under Crawford. See Crawford, 867 So. 2d at 203-04.



                                             13
¶31.   After reviewing the record, we conclude that Howard’s evidence as to the change in

the scientific understanding of the reliability of identification through bite-mark comparisons

was almost uncontested. Based on this record, we agree with Howard that a forensic dentist

would not be permitted to identify Howard as the biter today as Dr. West did at Howard’s

trial in 2000.

¶32.   We also conclude that Dr. West’s identification of Howard as the source of bite marks

on the victim’s body was by far the State’s most important evidence at Howard’s trial. The

other evidence indicating Howard’s guilt is limited to the following: that Howard had lived

two blocks away from victim, that his former girlfriend testified that he liked to bite her on

the breast and neck during intercourse, that Howard had smelled of burnt wood or clothes the

day after the murder, and that Howard had made cryptic comments to a detective a few days

after he was arrested.

¶33.   While we acknowledge that Howard’s statements were peculiar and suspicious, they

revealed no details about the crime and do not amount to a confession when viewed in their

full context. Howard had sent the detective a note asking to speak with him. Howard told

the detective “the case was solved,” then asked to go by the crime scene because it “might

bring back some memories.” The detective drove Howard past Kemp’s home twice, but both

times Howard said it did not bring back any memories. After they returned to the jail,

Howard again said the “case was solved” and that the detective should continue investigating

because there were “five or six other individuals involved.” Howard then asked whether the




                                              14
detective believed Howard was “crazy,”1 and, after the detective denied that he did, Howard

stated, “Well, I’m not. I’m not crazy.” Howard then said that he “had a temper and that’s

why this happened.” Howard did not say what “this” was or how his temper had caused it

happen. We note also that the statement was not recorded, that the detective was the only

witness to it, and that the detective did not ask Howard to put it to writing.

¶34.   The issue before us is “[w]hether the newly discovered evidence presented in

Howard’s [m]otion . . . is of such a nature that it ‘will probably produce a different result or

induce a different verdict, if a new trial is granted.’” Crawford v. State, 867 So. 2d 196, 204

(Miss. 2003) (quoting Meeks v. State, 781 So. 2d 109, 112 (Miss. 2001)). We consider

Howard’s new evidence under the heightened-scrutiny standard required in death-penalty

cases. See Smith v. State, 499 So. 2d 750, 756 (Miss. 1986) (“In cases where the death

penalty has been imposed, thoroughness and intensity of review are heightened.”); Flowers

v. State, 773 So. 2d 309, 317 (Miss. 2000).

¶35.   Given the inadmissibility of Dr. West’s identification of Howard as the biter, the

absence of forensic or eyewitness evidence putting Howard at the scene of the crime, and the

newly discovered presence of another man’s DNA on the murder weapon, we conclude that



       1
         Although we do not rely on the record from the first trial to reach the result today,
we observe that Howard’s first conviction was reversed after this Court found that Howard
should not have been permitted to represent himself without the trial court’s first holding a
competency hearing, given Howard’s “strange comments” and “numerous instances of
paranoid behavior” at trial. Howard v. State, 701 So. 2d 274, 282-83 (Miss. 1997). This
Court observed that Howard’s defense was “at best incoherent and deluded”; Howard’s
theory of his defense was that he had been framed by a “conspiracy” including members of
his own family. Id. at 282. And during his closing argument, Howard “argued to the jury
that one of the jurors might have committed the crime.” Id.

                                              15
Howard met his burden to show by a preponderance of the evidence that in light of his newly

discovered evidence, a jury would probably not find him guilty beyond a reasonable doubt.

See Crawford, 867 So. 2d at 204.

¶36.   The circuit court’s decision denying Howard’s motion for postconviction relief is

reversed and rendered. Howard’s conviction and sentence are vacated, and we remand this

case to the circuit court with directions that it grant Howard a new trial in his criminal case

consistent with this opinion.

¶37.   REVERSED, RENDERED, AND REMANDED.

     RANDOLPH, C.J., KING, P.J., COLEMAN, BEAM AND CHAMBERLIN, JJ.,
CONCUR. KITCHENS, P.J., SPECIALLY CONCURS WITH SEPARATE WRITTEN
OPINION JOINED BY KING, P.J.; ISHEE, J., JOINS IN PART. MAXWELL, J.,
CONCURS IN PART AND IN RESULT WITHOUT SEPARATE WRITTEN
OPINION. GRIFFIS, J., DISSENTS WITH SEPARATE WRITTEN OPINION.

       KITCHENS, PRESIDING JUSTICE, SPECIALLY CONCURRING:

¶38.   I concur fully with the majority that Howard’s motion for post conviction relief should

be granted and that his conviction and sentence should be vacated. I write separately to call

attention to additional reasons this Court’s decision to grant Howard’s petition and vacate

his conviction and sentence is correct.

       I.     When Howard’s new evidence is construed in his favor, as
              Mississippi law demands, it creates reasonable doubt about
              whether Howard stabbed Georgia Kemp.

¶39.   This Court has produced a plethora of case law recognizing that, when a person is

sentenced to death, we are to review the case with “‘heightened scrutiny’ under which all

bona fide doubts are resolved in favor of the accused.” Chamberlin v. State, 55 So. 3d 1046,



                                              16
1049-50 (Miss. 2010) (internal quotation mark omitted) (quoting Flowers v. State, 773 So.

2d 309, 317 (Miss. 2000)); see also Evans v. State, 226 So. 3d 1, 13 (Miss. 2017); Cox v.

State, 183 So. 3d 36, 44 (Miss. 2015); Corrothers v. State, 148 So. 3d 278, 293 (Miss. 2014);

Balfour v. State, 598 So. 2d 731, 739 (Miss. 1992); Fisher v. State, 481 So. 2d 203, 211

(Miss. 1985); Gambrell v. State, 92 Miss. 728, 736, 46 So. 138, 139 (1908). Because of the

severity and finality of a death sentence, “what may be harmless error in a case with less at

stake becomes reversible error when the penalty is death.” Lynch v. State, 951 So. 2d 549,

555 (Miss. 2007) (internal quotation marks omitted) (quoting Balfour, 598 So. 2d at 739);

see also Chandler v. State, 242 So. 3d 65, 68 (Miss. 2018) (“Heightened scrutiny is reserved

for death-penalty cases due to the unique and irreversible nature of that punishment.”);

Monge v. California, 524 U.S. 721, 732, 118 S. Ct. 2246, 141 L. Ed. 2d 615 (1998)

(“Because the death penalty is unique ‘in both its severity and its finality,’ we have

recognized an acute need for reliability in capital sentencing proceedings.” (citation

omitted)). Thus, if an accused in a death penalty case presents evidence that creates bona fide

doubts about his or her conviction, this Court must give the accused the benefit of those

doubts rather than accepting the evidence and inferences that favor the lower court’s

findings.

¶40.   Additionally, this Court has expounded upon the importance of the application of the

heightened scrutiny standard in death penalty cases:

              While there may be legitimate differences of opinion as to just
              when and how “heightened scrutiny” works in death penalty
              cases, it would seem clear that this approach is most needed and
              most applicable in cases resting upon circumstantial evidence

                                              17
                and where the matter of whether the defendant is guilty at all is
                by no means free of all doubt.

Fisher, 481 So. 2d at 211. Howard’s case provides an example of cases in which heightened

scrutiny review is most needed because the conviction “rest[s] upon circumstantial evidence”

and whether Howard “is guilty at all is by no means free of all doubt.” Id. Dr. West’s

testimony identifying Howard as the biter “was the only evidence that strongly linked

Howard to the crime.” Maj. Op. ¶ 24. Without West’s testimony, which itself was

circumstantial, the State’s remaining evidence also is circumstantial, and, in my view, is

speculative.

¶41.   None of Kemp’s clothing that was tested produced a match for Howard’s DNA. See

Maj. Op. ¶ 13. Neither the fingernail scrapings nor the sexual assault kit yielded a match for

Howard’s DNA. See id. As rightly observed by the majority, “[m]ale DNA was detected on

the knife blade, but Howard was excluded as the source.” Maj. Op. ¶ 14. The discovery of

an unknown man’s DNA alone could produce a different result or verdict because “a

reasonable juror could surely conclude that the presence of another man’s DNA on the knife

blade ‘point[s] to a different perpetrator.’” Maj. Op. ¶ 20. The DNA results do not place

Howard at the crime scene, and those results put the murder weapon within the reach of

another male.

¶42.   Because the changes in the standards of the forensic science community regarding

bite-mark evidence favor Howard, Dr. West’s testimony is eliminated from the State’s case.

At the time of Howard’s trial in 2000, the American Board of Forensic Odontology (ABFO)2

       2
        The ABFO is the leading governing organization in the field of forensic odontology.

                                               18
guidelines permitted an expert to identify a suspect as either “the biter, the probable biter, not

excluded as the biter, excluded as the biter, [or] inconclusive.” Maj. Op. ¶ 25. In 2013, the

ABFO revised its guidelines “to prohibit individualization testimony in ‘open population’

cases.” Id. But the 2013 guidelines continued to permit the use of the above classifications

for identification purposes in certain cases. The ABFO revised its guidelines again in 2016.

Sixteen years after Howard’s trial, the ABFO recognized the unreliability of the use of bite

marks for identification purposes in all cases and revised its guidelines to that effect. The

ABFO guidelines no longer permit an expert to identify a suspect as the biter, but only to

opine whether a person is “excluded as having made the bite mark, not excluded as having

made the bite mark, or inconclusive.” Id. This extreme revision of guidelines by the ABFO

precludes Dr. West’s identification testimony at a retrial of this case. Without that testimony,

the State cannot place Howard at the scene of the crime. Courts in other states have

recognized the doubts created by the change in the forensic science community regarding

bite-mark evidence by reversing those convictions that relied heavily on bite-mark

identifications. See Commonwealth v. Kunco, 173 A.3d 817, 821 (Pa. 2017); Ex Parte

Chaney, 563 S.W.3d 239, 264 (Tex. Crim. App. 2018).

       II.     On PCR, the trial court erred by holding Howard to an evidentiary
               standard of beyond a reasonable doubt rather than to the correct
               preponderance of the evidence standard.

¶43.   In denying Howard’s petition for post conviction relief, the trial judge determined that

“[w]hile no DNA evidence was found that implicated the Petitioner in the crime, no DNA

evidence was found that pointed to a different perpetrator.” The effect of the judge’s logic



                                               19
is that, in order for Howard to satisfy his burden, he would have to do the job of the police

and find Kemp’s real killer. Thus, the trial judge would require him to prove his innocence.

Of course, Howard is not required to solve the case. He needs only to show by a

preponderance of the evidence that the new DNA results and the change in the forensic

science community’s standards regarding bite-mark identification likely would produce a

different verdict or outcome. See Miss. Code Ann. § 99-39-23(7) (Rev. 2015) (“No relief

shall be granted under this article unless the petitioner proves by a preponderance of the

evidence that he is entitled to the relief.”).

¶44.   The DNA results showed that Howard’s DNA was not found on any of the items

tested. The results showed also that another male, not Howard, had been in contact with the

murder weapon. This new evidence amplifies the reality that nothing—no evidence

whatsoever—connects the knife to Howard.

¶45.   Howard has shown also that the revision of the ABFO guidelines regarding bite-mark

identification nullifies Dr. West’s testimony. In addition, Howard called three experts in the

field of forensic odontology to testify at the evidentiary hearing. They refuted West’s

methodology and his conclusions and presented the current view of bite-mark identification

in the forensic science community.

¶46.   Dr. Iain Pretty discredited Dr. West’s testimony for the following reasons: (1) new

research shows that an expert cannot reliably distinguish a human bite mark from other

injuries; (2) there were no visible bite marks on Kemp’s body from the autopsy photos; (3)

the alleged bite marks were not photographed; (4) the facts that Kemp’s body had been



                                                 20
unembalmed and buried had a negative impact on the ability to assess an injury, particularly

in “terms of distortion, in term[s] of the ability to collect evidence, in terms of the

postmortem changes”; and (5) Dr. West’s observation of the supposed bite marks under

ultraviolet light is questionable due to there not having been the usual “overlying injury on

the [victim’s] skin[.]” Dr. Mary Bush testified that, based on her research, “[t]he skin is just

not a reliable recording medium” because it fails to record the uniqueness of a human bite

mark.

¶47.     Judge Christopher Plourd3 testified that he had administered a blind proficiency test4

on bite-mark analysis to Dr. West in 2001. According to Judge Plourd, Dr. West failed the

blind proficiency test because he identified the wrong perpetrator and “his procedures, his

methods that he used to evaluate this bite mark with the known dentitions were unreliable

and did not properly identify the individual.”

¶48.     Therefore, Howard has shown by a preponderance of the evidence that the presence

of an unknown male’s DNA on the murder weapon and the forensic science community’s

current disapproval of bite-mark identification provide reasonable doubt about Howard’s

guilt.



         3
         Judge Plourd has been a superior court judge in the state of California since 2011.
At the time of his testimony, Judge Plourd testified that he was the chairman of the
“Organization of Scientific Area of Committees, which is part of the Forensic Science
Standards Board operated by the United States Department of Justice and NIST [National
Institute of Standards and Technology].”
         4
         Judge Plourd testified that the “blind proficiency test is designed to evaluate the
reliability of the method that is of interest[]” and that the test is administered in a way “to
try to make it as close as possible to a real life case[.]”

                                               21
       III.   This Court should not uphold a conviction and death sentence on
              the testimony of a proven unreliable witness, Dr. West.

¶49.   Not only have the ABFO guidelines changed, but Dr. West’s credibility also has been

destroyed since Howard’s trial. In the intervening years, West and his methodology have

plunged to overwhelming rejection by the forensics community to the point that today his

methodology is not at all supported by mainstream forensic odontologists. In fact, West’s

methods are wholly contradicted and disqualified by today’s ABFO guidelines.

¶50.   Dr. West testified that it was not possible to compute his margin of error because his

craft is “a subjective art and science.” But we know now that Dr. West’s work is fraught with

error because his history includes trial testimony that has led to the conviction of the

innocent. Most notable are the cases of Levon Brooks and Kennedy Brewer. See Brooks v.

State, 748 So. 2d 736 (Miss. 1999); Brewer v. State, 819 So. 2d 1169 (Miss. 2002); Brewer

v. State, 725 So. 2d 106 (Miss. 1998); see also Maj. Op. ¶ 27. In those capital murder cases

West had claimed that each victim had been bitten by a human and that he was able to

identify each suspect as the biter in his case by comparing dental impressions to the wounds.

It later was proved that the bite marks examined by Dr. West had been made by insects, not

humans. Post-conviction DNA testing and a subsequent confession from the real perpetrator5

provided confirmation that the two men were innocent. The methods used by Dr. West in the

Brooks and Brewer cases are the same methods he employed in Howard’s case.



       5
        Post conviction DNA testing identified the true perpetrator, Justin Albert Johnson,
who confessed to both murders and volunteered detailed accounts of his crimes, including
kidnaping the victims, raping them, murdering them, and then disposing the bodies. Johnson
said that he acted alone and that he never bit the victims.

                                             22
¶51.   The circumstances surrounding Dr. West’s discovery of the alleged bite marks on Ms.

Kemp’s corpse and the way in which his testimony was presented to the jury are concerning

as well. An autopsy was performed by Dr. Steven Hayne the day after the murder, February

3, 1992. Howard v. State, 945 So. 2d 326, 333 n.1 (Miss. 2006). Hayne had found that there

were no “injuries to Kemp’s right forearm, right side of her neck, or to her right breast.” Id.

After Kemp’s body was buried and three days after the autopsy, Dr. Hayne had the body

exhumed because “[t]here was some question that . . . there could be injuries inflicted by

teeth.” Even though the autopsy report made no mention of possible bite marks, Kemp’s

body was exhumed on February 7, 1992. Id. The already-decomposing body then was

examined by Dr. West, who, “using an ultraviolet light, determined there were otherwise

invisible marks on Kemp’s right breast, the right side of her neck, and her right arm.” Maj.

Op. ¶ 5. Only with the use of ultraviolet light could Dr. West, and he alone, observe these

alleged bite marks. Despite Dr. West’s claims that he took photographs of these alleged bite

marks he claimed to have found, the photographs appeared to have vanished.6 But there were

autopsy photographs taken and admitted into evidence. After examining the autopsy

photographs, Dr. Pretty could not find any “photographic evidence for [the bite marks]

whatsoever” or any “overlying injury” on the body.7 This is significant because Dr. Pretty


       6
        No such photographs were admitted into evidence at trial or at the PCR hearing. Dr.
Pretty testified that of the photographs that were provided him, none were ultraviolet light
photographs.
       7
       When asked if the lack of photographs invalidated Dr. West’s testimony, Dr. Pretty
responded:

       Well, I’m unable to verify. We talked about the reliability of science. We

                                              23
testified that generally, in cases in which ultraviolet light is used, “there is an overlying injury

on the skin that alerts an individual to the presence of that injury. So it’s not a piece of

completely uninjured skin that we’re just going to randomly photograph with [ultraviolet

light] and, hey, look, there’s something there.”

¶52.   Since Dr. West’s trial testimony was presented without photographs of the alleged bite

marks, the jury was left to make its decision on the basis of the flawed opinions of a witness

who since has been proved to have given false and misleading testimony. The jury was left

to rely also on testimony that would not be allowed in courts today. See M.R.E. 702.

¶53.   The circuit court determined that the discrediting of Dr. West and his methods “is not

new evidence” and “Dr. West was aggressively voir dired and cross-examined at trial[.]”

Maj. Op. ¶ 21. But when Dr. West testified against Howard in 2000, the ABFO guidelines

at that time provided his testimony considerable protection on cross-examination. Current

ABFO guidelines would not protect or even permit the same testimony today. See M.R.E.

702. The ABFO has revised its guidelines from allowing the use of bite marks to identify a

person to using them only for the purpose of excluding a person. The new guidelines would

result in the exclusion of West’s testimony at a new trial.




       talked about how science should be [reproducible]. We’ve been denied the
       opportunity to assess the bite mark because there’s no photograph of it. We’ve
       been denied the opportunity to examine the characteristics and features that
       Dr. West describes that he saw because we have no photograph of [the bite
       mark]. We’ve been denied the opportunity to repeat any analysis on the
       comparison between the cast of the bite mark because we have no photograph
       of it. So one is unable to verify what Dr. West did or didn’t see because there
       is no documentation of it in existence.

                                                24
¶54.   The State contends that “the ABFO Guidelines are ‘just guidelines’ and are

nonbinding[.]” Maj. Op. ¶ 29. But according to Mississippi Rule of Evidence 702,

       A witness who is qualified as an expert by knowledge, skill, experience,
       training, or education may testify in the form of an opinion or otherwise if:

       (a) the expert’s scientific, technical, or other specialized knowledge will help
       the trier of fact to understand the evidence or to determine a fact in issue;

       (b) the testimony is based on sufficient facts or data;

       (c) the testimony is the product of reliable principles and methods; and

       (d) the expert has reliably applied the principles and methods to the facts of the
       case.

The rule requires the testimony to be “the product of reliable principles and methods.”

M.R.E. 702(c). The current ABFO guidelines and the forensic science community have

determined that bite-mark evidence should not be used for identifying a suspect due to its

unreliability. See Maj. Op. ¶¶ 25, 26. Thus, Dr. West’s trial opinions were based on

unreliable principles and methods. This is demonstrated by Judge Plourd’s blind proficiency

test, which Dr. West failed.

       IV.    Howard’s new evidence brings the State’s other evidence into
              question.

¶55.   We have held that, when reviewing a trial court’s denial of a post-conviction relief

claim, this Court is to consider the entire record. Loden v. State, 971 So. 2d 548, 572 (Miss.

2007); see also Goodin v. State, 102 So. 3d 1102, 1113 (Miss. 2012) (“After careful

examination of the entire record . . . .”). Therefore, we consider how Howard’s new evidence,




                                              25
which was not available at the time of Howard’s direct appeal, affects the State’s other

evidence.

¶56.   In Howard’s last appeal, the record before this Court contained no DNA evidence and

Dr. West’s bite-mark testimony still was accepted by the forensic science community and

was the only evidence that could physically place Howard at the crime scene. See Howard

v. State, 853 So. 2d 781, 788 (Miss. 2003); Howard v. State, 945 So. 2d 326, 338, 369 (Miss.

2006). The elimination of Dr. West’s opinions calls into question the sufficiency of the

State’s remaining evidence. Howard’s new evidence casts a different light on the State’s

other evidence and, resolving any bona fide doubts in Howard’s favor, a comparison of the

State’s remaining evidence to the new evidence likely would lead a jury to produce a

different verdict. Howard’s new evidence seriously undermines his conviction.

¶57.   The other evidence on which the State relied consists of an ex-girlfriend’s testimony

about how Howard smelled of smoke and how he enjoyed biting her during intercourse,

Howard’s having resided two blocks from the victim, and Howard’s statements to police that

“the case was solved” and that he “had a temper and that’s why this happened.” Howard, 853

So. 2d at 785.

¶58.   Having tried capital murder cases for many years as a prosecutor and as a defense

attorney, I am not convinced that a jury still would find Howard’s so-called confession

incriminating when considered in conjunction with the new DNA results and in the absence

of Dr. West’s identification testimony. Police Investigator Turner testified that Howard told

him



                                             26
       that the case was solved and . . . that there was-uh-five or six other individuals
       involved and to keep investigating the case, that I would [] find out [] their
       roles [] in this case. Uh-and he asked me if I thought he was [] crazy. I looked
       at him and I said, [“]no, man-you know, I don’t think you’re crazy[”] and he
       said [“]well I’m not. I’m not crazy[”] and he said [“]I had a temper and that’s
       why this happened.[”] And when he said that, I mean shock just went across
       my body and I felt like at that point this was the guy that had actually
       committed the murder.

Id. at 785. Turner was the only witness to Howard’s statement, which was not recorded, and

“Turner did not ask Howard to write and sign a statement.” Howard, 945 So. 2d at 334 n.3.

Howard’s statement lacked details of the crime, which usually are present in a confession.

In fact, Justice James Graves wrote in his separate opinion that

       I find that the affidavits provided by Howard, combined with the legitimate
       skepticism regarding the testimony of Dr. West and the fact set out by the
       majority that “[t]he only evidence linking Howard to the crime scene was his
       alleged statement to Detective Turner that the case was ‘solved’ and the bite
       mark identification” are clearly “sufficient to undermine confidence in the
       outcome.”

Howard, 945 So. 2d at 372 (Graves, J., concurring in part and dissenting in part). Similarly,

I find it unlikely that the discovery of some unknown man’s DNA at the crime scene and the

elimination of Dr. West’s scientifically unsound bite-mark identification would be overcome

by the curious and cryptic statement allegedly made by Howard to a lone police officer who

failed to record it.

¶59.   While it may be true that Howard’s residence was two blocks from Kemp’s, no

witnesses, no DNA, and no physical evidence placed Howard at the scene of the crime on

the day of the murder. If residing two blocks from a crime scene and a nonsensical,




                                              27
unrecorded statement to a policeman are enough to affirm a death sentence, this Court has

redefined its duty to review death sentences with heightened scrutiny.

¶60.   The absence of Dr. West’s testimony not only affects the sufficiency of the State’s

other evidence but impacts its relevance as well. Without West’s testimony to support the

existence of the bite marks, the ex-girlfriend’s testimony regarding Howard’s purported

tendency to bite her during intercourse would lose its relevance and likely would be deemed

inadmissible.

       V.       Conclusion

¶61.   When the DNA results and the revised forensic odontology standards applicable to

bite-mark identifications are considered together, reasonable doubt is created, and the State

no longer has evidence that connects Howard to the murder. Howard has shown by a

preponderance of the evidence that his new evidence probably would lead to a different

verdict. For these reasons and the reasons stated by the majority, I would grant Howard’s

petition for post conviction relief, vacate his conviction and sentence, and remand this case

for a new trial.

    KING, P.J., JOINS THIS OPINION. ISHEE, J., JOINS THIS OPINION IN
PART.

       GRIFFIS, JUSTICE, DISSENTING:

¶62.   Because the newly discovered evidence presented in Howard’s petition for

post-conviction relief is not of such a nature that it would “probably produce a different

result or induce a different verdict[] if a new trial is granted,” I respectfully dissent.




                                             28
Crawford v. State, 867 So. 2d 196, 204 (Miss. 2003) (citing Meeks v. State, 781 So. 2d 109,

112 (Miss. 2001)).

       I.       DNA Testing

¶63.   Howard argues that “the newly discovered results of DNA testing on the nightgown,

the knife, and [the] knife blade would probably produce a different result or verdict in a new

trial.” Regarding the nightgown, Howard claims that “the DNA analysis failed to identify

biological material that one would expect to find had the victim in fact been bit.”

Specifically, he explains,

       The DNA laboratory screened the nightgown that Ms. Kemp was wearing
       when her body was discovered. Given the number and location of the claimed
       bite marks, one could expect to find the presence of amalyse, an enzyme found
       at high levels in saliva, on areas of the clothing on or around the marks’
       locations, namely the shoulder, neck, and right breast. After collecting
       swabbings and cuttings from the relevant areas and performing tests, no saliva
       was detected. Nor was any male DNA detected at all.

Regarding the knife, Howard argues that because he was “conclusively excluded as the

source of the male DNA,” the results offer exculpatory evidence. I disagree.

¶64.   We must begin with the trial court’s conclusion. The trial court made the following

findings and conclusion about the DNA testing:

       Concerning the issue of DNA evidence, the Court finds that the absence of the
       Petitioner’s DNA in the items tested is not new evidence that would “produce
       a different result or induce a different verdict.” Crawford v. State, 867 So. 2d
       196, 204 (Miss. 2003). While no DNA evidence was found that implicated the
       Petitioner in the crime, no DNA was found that pointed to a different
       perpetrator. The lack of evidence linking Howard to the crime scene[8] was

       8
           Footnote 8 in the trial court’s opinion stated,

       DNA testing was not originally done on any crime scene items since the

                                                29
       used in argument to the jury by Petitioner’s defense counsel in his second trial,
       and the Court granted a defense jury instruction that instructed the jury to find
       Howard not guilty if there was reasonable doubt he was not present and did not
       commit the crime. Therefore, the Court finds that a new trial should not and
       will not be granted on the issue of lack of DNA evidence linking Petitioner to
       crime scene.

The trial court determined that although the DNA test results were newly discovered

evidence, the fact that there was no DNA evidence linking Howard to the crime was not new.

¶65.   The majority finds that “a reasonable juror could surely conclude that the presence of

another man’s DNA on the knife blade ‘point[s] to a different perpetrator.’” Maj. Op. ¶ 20.

I agree that the presence of another male’s DNA on the knife is significant. But the fact that

the DNA was on the blade and not the handle is also significant. This evidence certainly

would provide a reasonable inference to the jury that another male was involved. But the

presence of another male’s DNA on the knife blade does not exonerate Howard or

conclusively establish that the other male murdered Kemp.

¶66.   The record reflects that the knife had been examined for latent fingerprints and

handled numerous times since the 1992 murder. DNA analyst Barbara Leal agreed that the

fact that the murder weapon had been handled by multiple individuals could have affected

the testing of the knife because DNA could have been deposited from those individuals who

handled the knife during the intervening decades. She testified that it “depend[ed] on how

it was handled.”


       Mississippi Crime Lab did not have that capability in 1992; rather they
       checked for fingerprints, seminal fluid, blood type, and ethnic make-up of
       hairs. Leave was given to the MOCPCC to seek DNA testing in preparation
       for Howard’s first petition for postconviction relief, but no testing was done
       at that time.

                                              30
¶67.   While I agree with Howard that the DNA results are newly discovered and are

significant, I agree with the trial court that the newly discovered results will probably not

“produce a different result or induce a different verdict[] if a new trial is granted.”

Crawford, 867 So. 2d at 204 (citing Meeks, 781 So. 2d at 112). Instead, the DNA results

simply confirm what was already established at trial—a lack of DNA evidence linking

Howard to the crime scene. Accordingly, I do not find that the trial court clearly erred by

denying Howard’s motion on this ground.

       II.    Bite-Mark Evidence

¶68.   Howard’s arguments regarding the bite-mark evidence include the following:

       (1)    “[t]he American Board of Forensic Odontology’s [ABFO] rejection of
              both individualization conclusions (i.e. conclusions that a person could
              definitely be identified as ‘the biter’) and probabilistic conclusions (i.e.
              conclusions that a particular person was the ‘likely’ or ‘probable’ biter)
              is newly discovered evidence requiring a new trial,” and

       (2)    “[t]he change in the scientific community’s view and understanding of
              bite mark evidence is newly discovered evidence requiring a new trial.”

¶69.   At Howard’s trial in 2000, Dr. West testified that the bite marks found on Kemp’s

neck and arm were “consistent with” Howard’s teeth, which meant it was “possible” that the

bite marks were made by Howard. But Dr. West testified that the bite mark on Kemp’s

breast was an “identical” match to Howard’s teeth and opined that Howard “indeed and

without doubt” inflicted the bite mark on Kemp’s breast. In other words, Dr. West identified

Howard as the biter or the single individual responsible for the bite mark on Kemp’s breast.

¶70.   In 2000, ABFO guidelines approved the following descriptions to relate a suspected

biter to a bite mark: the biter, the probable biter, not excluded as the biter, excluded as the

                                              31
biter, and inconclusive. In 2013, the ABFO revised its guidelines and still approved of the

use of the term “the biter” but not in open population cases in which the universe of potential

suspects is unknown. In 2016, the ABFO again revised its guidelines and eliminated the use

of the term “the biter.” Instead, the 2016 revisions only allowed the following terms to relate

a questioned dentition to a bite mark: excluded as having made the bite mark, not excluded

as having made the bite mark, or inconclusive.

¶71.   Howard asserts that these changes to the ABFO guidelines are “newly discovered,

material evidence” that “reflect the current consensus of the scientific community that bite

mark evidence is unreliable and unfit for court.” Howard contends that due to the changes

in the ABFO guidelines and in the scientific community’s understanding of bite-mark

evidence, Dr. West’s testimony, particularly his identification of Howard as the biter or the

only source of the alleged bite mark, “would plainly be inadmissible today.” As a result, he

argues that the newly discovered evidence would produce a different outcome if a new trial

was granted. I disagree.

¶72.   The record reflects that while the ABFO guideline changes are new, the criticism of

Dr. West and his methodology as well as the validity and reliability of bite-mark evidence

are not new.

¶73.   During Howard’s trial in 2000, defense counsel extensively cross-examined Dr. West

regarding his qualifications as an expert and the validity of bite-mark evidence in general.

Defense counsel questioned Dr. West regarding his suspension from the ABFO due, in part,

to Dr. West’s “fail[ure] to act in a impartial manner,” and defense counsel further discussed



                                              32
Dr. West’s resignation from the American Academy of Forensic Science due to an allegation

that he had lied in court. Moreover, defense counsel questioned Dr. West about his

methodology and how other experts in his field disagreed with his methods. Notably, when

asked whether he had ever “computed [his] margin of error as a forensic odontologist,” Dr.

West replied, “[t]hat’s not possible because it’s a subjective art and science.” Defense

counsel concluded during closing arguments as follows:

       [Bite mark identification] is a tool of exclusion, not - not reliable for
       identification. You know, he’s got some other problems even on top of that.
       He, ug-I’d heard this one before, but it-it astounds me every time I think about
       it-is when he’s asked about his . . . margin of error rate . . . and he said there
       is none, and in Louisiana, as he told you today, he told the court down there
       that it was something less than Jesus Christ. Ego; that’s not ego, ladies and
       gentlemen, that is arrogance, and it’s arrogance that translates into a so-called
       scientist who is not a scientist. . . . The problem with this case . . . comes back
       to Doctor Michael West.

¶74.   Additionally, the criticism of Dr. West and bite-mark identification were noted in

Presiding Justice McRae’s dissenting opinion on direct appeal. Howard, 853 So. 2d at 799-

807 (McRae, P.J., dissenting). Specifically, Presiding Justice McRae stated, in part, as

follows:

              The “expert odontology testimony” of Dr. West should not have been
       submitted to the jury as it is “junk science” and not generally accepted by the
       scientific community as required by then Rule 702 of the Mississippi Rules of
       Evidence and Frye v. United States, 293 F. 1013 (D.C. Cir. 1923). Likewise,
       neither Dr. West nor his “junk science” meet the standards and requirements
       for admission under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.
       579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993), and revised Rule 702 of the
       Mississippi Rules of Evidence.

              Bite mark identification is not a reliable discipline and lacks generally
       recognized criteria or methodology. This Court has recognized that there are
       serious disagreements in the forensic scientific community about whether a

                                               33
defendant can be uniquely identified on the basis of teeth marks. See Brooks
v. State, 748 So. 2d 736, 739 (Miss. 1999); Howard v. State, 701 So. 2d 274,
288 (Miss. 1997). Critics of bite mark identification have found that the
forensic odontology community is not convinced of the reliability or credibility
of such science. State v. Ortiz, 198 Conn. 220, 502 A.2d 400, 403 (1985);
People v. Milone, 43 Ill. App. 3d 385, 2 Ill. Dec. 63, 356 N.E.2d 1350, 1356
(1976); Howard, 701 So. 2d at 288; Spence v. Texas, 795 S.W.2d 743, 750-51
(Tex. Crim. App. 1990); Faigman, Kaye, Saks & Sanders, Modern Scientific
Evidence: The Law And Science Of Expert Testimony, § 24-1.0, at 157-58
(West 1997). Areas of bite mark identification which are still the subject of
disagreement in the forensic odontology community include: (1) the timing of
the bite mark injury; (2) enhancement procedures and techniques (such as the
use of ultraviolet light); (3) the type of material for test bites or the accuracy
of test bites under various mockup conditions; (4) the pressure necessary to
produce the various levels of tissue injury under normal and unusual
circumstances; (5) manipulation of and various types of distortion to produce
correction; (6) whether in fact another set of teeth could have produced the
same or similar marks; (7) no universal agreement on which injuries are bite
mark related; and (8) research on the minimum number of points of
concordance or the minimum number of teeth marks needed in a bite mark for
certainty is also not well established. Brooks, 748 So. 2d at 748 n.2 (citing
Faigman, Modern Scientific Evidence, § 24-2.3, at 178-80).

        Additionally, Dr. West himself has been a controversial character in the
field of forensic odontology. On several occasions, Dr. West has been held to
have exaggerated the reliability of his disciplines and has proceeded to testify
outside the scope of his expertise. See Stubbs v. State, 845 So. 2d 656, 669
(Miss. 2003); Brooks, 748 So. 2d at 749-50; Brewer v. State, 725 So. 2d 106,
126 (Miss. 1998). In fact, in 1994, the American Academy of Forensic Science
instituted an ethics investigation against Dr. West with regard to testimony he
had given during a murder trial here in Mississippi. Ultimately, Dr. West was
given the opportunity to resign from the organization before being expelled.
Since that time, Dr. West has been allowed to re-enter the organization. . . .

       ....

. . . Dr. West’s testimony should not have been admitted, since the
methodology and procedure employed for bite mark identification are not
generally accepted. As stated earlier, the scientific community, specifically the
forensic odontology community, has not accepted Dr. West’s methodology and
testing techniques. See Brooks, 748 So. 2d at 739; Howard, 701 So. 2d at 288;
Faigman, Modern Scientific Evidence, §§ 24-1.0 at 157-58, 24-2.3 at 178-80.

                                       34
       This Court has recognized that the methodology and techniques used by Dr.
       West are criticized and scrutinized by the scientific community. See Brooks,
       748 So. 2d at 739; Howard, 701 So. 2d at 288. With these revelations, how can
       this Court stand by and allow Dr. West to testify and give an opinion as an
       expert to procedures, methodology, and testing which have not been adopted
       by his own scientific community?

Howard, 853 So. 2d at 799-807 (McRae, P.J., dissenting) (emphasis added) (footnote

omitted).

¶75.   Moreover, the attacks on Dr. West and the validity of bite-mark evidence were

discussed in this Court’s opinion denying Howard’s first petition for post-conviction

collateral relief. Howard, 945 So. 2d at 348-71. This Court found Howard’s trial counsel

was not ineffective by failing to obtain a bite-mark expert to counter Dr. West’s testimony.

Id. at 352. We held that while the failure to call an expert witness was deficient

performance, Howard “ha[d] not proven prejudice to his defense . . . .” Id. We explained,

       In support of his post-conviction claim, Howard has offered numerous expert
       affidavits and other documents which attack Dr. West, his testimony, and bite
       mark evidence in general. These affidavits and other documents point out how
       many times Dr. West has been proven wrong and they discuss how unscientific
       his methods are. One affidavit even states that Dr. West made a mis-diagnosis
       in Howard’s case, but, it does not go on and opine that Howard did not bite
       Kemp. Just because Dr. West has been wrong a lot[] does not mean, without
       something more, that he was wrong here. Howard has failed to sufficiently
       prove that there is “a reasonable probability” that the “result of the proceeding
       would have been different.” [Strickland v. Washington, 466 U.S. 668, 694,
       104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)].

Id.

¶76.   This Court further rejected Howard’s assertion that Dr. West’s testimony was

improperly admitted. Id. at 368-69. Similar to his arguments before us now, Howard argued

that “Dr. West’s methods in the field of forensic odontology lack[ed] relevancy and


                                              35
reliability, [were] not grounded in the methods and procedures of science, [were] not

supported by appropriate validation, [were] not derived from the scientific method, and

[were] not scientifically valid.” Id. at 368. Howard claimed his due-process rights were

violated as a result of Dr. West’s testimony. Id. But this Court found that Howard’s

argument had been considered and rejected on direct appeal and, as a result, was barred from

relitigation by the doctrine of res judicata. Id. at 368-69.

¶77.   Additionally, various articles and reports that predate Howard’s trial have discussed

opinions similar to those of Howard’s expert witnesses, Drs. Mary Bush and Iain Pretty. For

instance, Dr. Bush opined that “[e]ven if you assume that the human dentition is unique[,]

the skin does not faithfully record that uniqueness.” In other words, “[t]he skin is . . . not a

reliable recording medium.” But an article published in 1969 entitled Forensic Odontology

found that

       [b]itemarks can never be taken to reproduce accurately the dental features of
       the originator. This is due partially to the fact that bite marks generally include
       only a limited number of teeth. Furthermore, the material (whether food stuff
       or human skin) in which the mark has been left is usually found to be a very
       unsatisfactory impression material with shrinkage and distortion characteristics
       that are unknown.

S. Keiser-Nelson, Forensic Odontology, 1 U. Tol. L. Rev. 633, 636 (1969).

¶78.   Notably, at Howard’s trial in 2000, defense counsel questioned Dr. West regarding

this exact issue—whether the skin was a good medium for recording bite marks—noting

factors such as distortion, mechanics of a bite, varying thickness of skin, whether there is

bone underneath the skin, and the positioning of the body at the time the bite is inflicted. Dr.

West explained to the jury that there was “a lot of work and a lot of discussion” regarding

                                               36
“how good an impression skin is.” He acknowledged that “there’s always going to be

inherent distortion in the bite mark on human skin.”

¶79.   Dr. Pretty criticized Dr. West’s methodology and testified regarding the scientific

invalidity of bite-mark identification. He explained that unlike Dr. West, he had never

identified an individual in a bite-mark case; he had only excluded individuals. Dr. Pretty

discussed a study he presented in 2015 regarding the validity of bite-mark analysis.

According to Dr. Pretty, the study exposed the unreliability of bite-mark analysis and added

further doubt to the use of bite marks in criminal cases. But a report published in 1975

entitled Some Laboratory Studies on the Accuracy of Bite Mark Comparison found that

identification from bites in non-vital pig skin was unreliable and suggested that similar

difficulties may be encountered in the assessment of bites in human skin. D.K. Whittaker,

Some Laboratory Studies on the Accuracy of Bite Mark Comparison, 25 Int’l Dental J. 166-

71 (1975). The report concluded that “[e]xpert witnesses involved in presenting evidence

on bite marks in a court of law should be aware of the difficulties of making valid

comparisons even under standardized laboratory conditions.” Id.

¶80.   Importantly, as with Dr. Bush’s opinions, Dr. Pretty’s position was noted by defense

counsel at Howard’s trial. Specifically, defense counsel argued to the jury that bite-mark

identification was “a tool of exclusion, not . . . reliable for identification.”

¶81.   In support of his argument regarding the invalidity of bite-mark evidence, Howard

relies on various cases including Commonwealth v. Kunco, 173 A.3d 817 (Pa. 2017), Ex




                                               37
parte Chaney, 563 S.W.3d 239 (Tex. Crim. App. 2018), and State v. Sheila Denton, No.

04R-330 (Ware County, Ga., Super. Ct. Feb. 7, 2020).

¶82.   In Kunco, the State presented two expert witnesses who testified regarding bite-mark

evidence. Kunco, 173 A.3d at 824. Both expert odontologists testified to a reasonable

degree of dental certainty that Kunco’s teeth made the bite mark on the victim’s shoulder.

Id. Approximately twenty-five years after his conviction, Kunco petitioned for

post-conviction relief and for DNA testing. Id. at 820. The trial court did not address the

petition for post-conviction relief but granted Kunco’s request for DNA testing “[d]ue to the

questionable nature of the Commonwealth’s evidence . . . .” Id. at 824-25. In doing so, the

trial court relied heavily on the fact that both of the State’s expert witnesses stated that they

would no longer testify as they had at trial because the scientific knowledge and

understanding on which their conclusions were based had changed significantly since trial.

Id. at 821. On appeal, the court affirmed the trial court’s grant of post-conviction DNA

testing “[s]ince the Commonwealth’s case [wa]s not overwhelming . . . .” Id. at 824-25. The

appellate court explained that the Commonwealth’s bite-mark evidence was “a crucial

component of the Commonwealth’s trial evidence” and that its other evidence, while relevant

and probative, was “nowhere close to overwhelming evidence of guilt.” Id. at 824.

¶83.   In Denton, the State presented expert testimony from a forensic dentist who testified

that an injury found on the defendant was a bite mark to a reasonable scientific certainty and

that an injury found on the victim was probably a bite mark. Denton, No. 04R-330, at *4.

The expert forensic dentist opined that “[the defendant] was the probable source of the bite



                                               38
mark on [the victim] and that [the victim] was the probable source of the bite mark on [the

defendant].” Id. The defendant was convicted of murder and her conviction was affirmed

on direct appeal. Id. at *1. More than ten years later, the defendant filed a motion for a new

trial and alleged that developments in the understanding of bite-mark analysis and

comparison showed that the expert testimony today would no longer be inculpatory. Id. at

*2. After an evidentiary hearing, the trial court granted the defendant’s motion for a new

trial. Id. at *25. In doing so, the trial court relied on expert testimony from two forensic

dentists who both opined that the testimony presented at trial would no longer be permitted

or would be inconsistent with the current scientific understanding of bite marks. Id. at *8-9.

¶84.   In Chaney, the State presented expert testimony from two forensic odontologists who

testified that the mark found on the victim’s body was a human bite mark made by the

defendant at the time of the murder. Chaney, 563 S.W.3d at 250. One of the expert

witnesses testified that the defendant’s dentition was a “perfect match” to the bite mark made

on the victim’s body and that there was only a “[o]ne to a million” chance that someone other

than the defendant bit the victim. Id. (internal quotation marks omitted). The other expert

witness testified that he was “certain” that the defendant was the person who bit the victim.

Id. The defendant was convicted of murder and sentenced to life imprisonment. Id. at 244.

After his conviction, the defendant petitioned for a writ of habeas corpus based on a change

in science relied on by the State at trial. Id. at 255. In support of his petition, the defendant

relied on various reports and affidavits including an affidavit from Dr. Bush, an odontology

report and affidavit from Dr. Pretty, and an affidavit from one of the expert witnesses who



                                               39
testified at trial. Id. at 257. The court found that “[t]he body of scientific knowledge

underlying the field of bite-mark comparisons ha[d] evolved since [the defendant’s] trial in

a way that contradicts the scientific evidence relied on by the State at trial.” Id. at 260. The

court granted the defendant’s petition and concluded that the defendant “ha[d] shown by

clear and convincing evidence that ‘no reasonable juror would have convicted [him] in light

of the new evidence.’” Id. at 278 (second alteration in original) (quoting Ex parte

Kussmaul, 548 S.W.3d 606, 636-37 (Tex. Crim. App. 2018)).

¶85.   Despite Howard’s reliance on these cases, Chaney, Kunco, and Denton are

distinguishable. In Chaney, the defendant relied on a criminal statute that allowed a

defendant to move for post-conviction relief based on a change in science relied on by the

State at trial. Id. at 255. The State conceded that forensic science related to bite-mark

comparison had evolved since trial. Id. at 258. But in addition to the change in science, the

State further conceded that its expert had presented “false wound-aging testimony”: the

expert had testified at trial that the bite was inflicted at the time of death but later opined that

the bite was inflicted days before the murder. Id. at 261, 262, 264-65. Additionally, the

State’s expert admitted that his trial testimony was knowingly false. Id. at 264. Specifically,

the expert “confesse[d] that he knew at the time of trial that the body of science did not

support his ‘one to a million’ testimony.” Id. Moreover, the State had suppressed favorable

evidence material to the defendant’s guilt in violation of Brady v. Maryland, 373 U.S. 83,

83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963). Chaney, 563 S.W.3d at 274.




                                                40
¶86.   Here, unlike in Chaney, there is no evidence of false testimony or of any Brady

violation, and Dr. West has not recanted his trial testimony. Instead, Dr. West stated there

was nothing presented during the evidentiary hearing that would change or alter his prior

testimony given in this case.

¶87.   Additionally, in Chaney, the court noted that without the bite-mark evidence, the

State’s case “would have been exceedingly feeble because the State could no longer place

Chaney at the scene of the crime at the time of the murders.” Id. at 265. Similarly, in

Kunco, the court noted the “crucial” nature of the State’s bite-mark evidence. Kunco, 173

A.3d at 824. And in Denton, the court found that “[a]side from the bite mark evidence, the

State presented little other incriminating evidence.” Denton, No. 04R-330, at *4.

       III.   Other Evidence of Howard’s Guilt

¶88.   But here, even without the bite-mark evidence, sufficient evidence established

Howard’s guilt. At trial, the evidence showed that at the time of the murder, Howard lived

just two blocks away from Kemp. Howard, 853 So. 2d at 785. Howard’s former girlfriend

testified that on the morning after the murder, Howard smelled “like burnt clothes or . . .

wood, like smoke.” Id. (internal quotation marks omitted). She further testified that

Howard liked to bite her on her neck and breast during intercourse.9 Id. at 788. Moreover,

shortly after his arrest, Howard advised law enforcement that the “case was solved” and then

confessed to law enforcement that he “had a temper and that’s why this happened.” Id. at




       9
         Dr. Hayne, who performed Kemp’s autopsy, testified that “there could be injuries
inflicted by teeth.”

                                            41
785. Thus, unlike in Chaney, Kunco, and Denton, sufficient evidence other than bite-mark

evidence was presented to support the murder conviction.

¶89.   Both the majority and the specially concurring opinion challenge the sufficiency of

the other evidence of guilt that was presented to support Howard’s murder conviction. Maj.

Op. ¶¶ 32, 33; Sp. Con. Op. ¶¶ 20, 21. But Howard makes no such argument. Instead,

Howard focuses solely on the newly discovered evidence regarding DNA and bite-mark

science. The other evidence of guilt is not new evidence. In fact, Howard asserted a

sufficiency-of-the-evidence argument on direct appeal in 2003. Howard, 853 So. 2d at 788.

This Court found sufficient evidence was presented to support his murder conviction. Id.

Specifically, this Court found,

       the evidence was sufficient to support the conviction even in the absence of
       fingerprint and DNA evidence. Howard’s dentition matched the bite marks
       found on Kemp’s body, he lived two blocks away from Kemp, his former
       girlfriend testified that he liked to bite her on the breast and neck during
       intercourse, he smelled of burnt wood or clothes the morning after the murder,
       and he confessed to Turner that “I had a temper and that’s why this
       happened.”

Id. (emphasis added).

¶90.   The sufficiency of the other evidence of guilt against Howard has been previously

considered and addressed by this Court. Sufficient evidence other than bite-mark evidence

was presented to support the murder conviction.

¶91.   I recognize that a change in the ABFO guidelines and in the scientific community’s

understanding of bite-mark evidence has occurred since Howard’s trial in 2000. The trial

court properly noted, “[a]s science and technology have progressed in the twenty-six years



                                            42
since this crime occurred, the standards for bite mark identification have changed also.” I

further recognize that as a result of these changes, Dr. West would be unable to testify today

as he did in 2000. But this does not negate the fact that Dr. West’s conclusions at trial were

within the guidelines in place at that time. Indeed, even Dr. Pretty acknowledges that “Dr.

West’s analysis and testimonial conclusions in this case” were “consistent with ABFO

guidelines at the time.” Dr. West’s analysis and conclusions as well as bite-mark science as

a whole were questioned and challenged at trial. In other words, although the jury did not

hear about the newly discovered evidence Howard relies on in his petition, it did hear about

the criticisms of Dr. West and his methodology as well as the unreliability of bite-mark

identification.

¶92.   Moreover, as previously discussed, other evidence besides bite-mark evidence was

presented during trial in support of Howard’s guilt. Thus, despite the changes in the ABFO

guidelines and in the scientific community’s understanding of bite-mark evidence, the newly

discovered evidence presented in Howard’s petition for post-conviction relief is not of such

a nature that it would “probably produce a different result or induce a different verdict[] if

a new trial is granted.” Crawford, 867 So. 2d at 204 (citing Meeks, 781 So. 2d at 112). As

a result, I find that the trial court properly denied Howard’s petition for post-conviction relief

and would therefore affirm.




                                               43